976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Louis Charles SHEPTIN, Petitioner.
No. 92-8024.
United States Court of Appeals, District of Columbia Circuit.
Sept. 17, 1992.

Before STEPHEN F. WILLIAMS, SENTELLE and KAREN LeCRAPT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel, the emergency petition for a writ of mandamus, and the declarations in support of the emergency petition for writ of mandamus, it is


2
ORDERED that the motion for appointment of counsel be denied.   Appointment of counsel is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.   See D.C. Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED that the petition for writ of mandamus be denied.   The district court appears to be taking reasonable steps to resolve petitioner's complaint, especially in view of petitioner's own requests for extensions of time.


4
The Clerk is directed to enter the petition for writ of mandamus on the court's general docket.